UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedDecember 31, 2014 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto 000-54521 Commission File Number American Graphite Technologies Inc. (Exact name of registrant as specified in its charter) Nevada 27-2841739 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3651 Lindell Rd., Ste D#422, Las Vegas, NV (Address of principal executive offices) (Zip Code) (702) 473-8227 (Registrant’stelephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [ X ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS 96,083,348 common shares outstanding as of February 20, 2015 (Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.) Table of Contents AMERICAN GRAPHITE TECHNOLOGIES INC. Table of Contents Page PART I – Financial Information Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4. Controls and Procedures 6 PART II – Other Information Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Mine Safety Disclosures 7 Item 5. Other Information 7 Item 6. Exhibits 8 Signatures 9 Table of Contents 1 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions for Form 10-Q and Article 210 8-03 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.All such adjustments are of a normal recurring nature.Operating results for the six month period ended December 31, 2014, are not necessarily indicative of the results that may be expected for the fiscal year ending June 30, 2015.For further information refer to the financial statements and footnotes thereto included in our company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2014 as filed with the Securities and Exchange Commission on October 14, 2014. REPORTED IN UNITED STATES DOLLARS Page Consolidated Balance Sheets F-1 Consolidated Statements of Operations and Comprehensive loss F-2 Consolidated Statements of Cash Flows F-3 Notes to Consolidated Financial Statements F-4 to F-15 Table of Contents 2 AMERICAN GRAPHITE TECHNOLOGIES INC. CONSOLIDATED BALANCESHEETS December 31, (Unaudited) June 30, (audited) Assets CURRENT ASSETS Cash $ $ Prepaid expenses TOTAL CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY(DEFICIT) Accounts payable and accrued liabilities $ $ TOTAL CURRENT LIABILITIES Derivative warrant liabilities (Notes 2, 6) TOTAL LIABILITIES STOCKHOLDERS’ EQUITY(DEFICIT) Capital stock Authorized-200,000,000 shares of common stock, $0.001 par value Issued and outstanding 96,083,348 shares of common stockas at December 31, 2014 and June 30, 2014 Additional paid in capital Other Comprehensive income (loss) 34 - Accumulated deficit ) ) TOTAL STOCKHOLDERS’ EQUITY(DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY(DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. Table of Contents F-1 AMERICAN GRAPHITE TECHNOLOGIES INC. CONSOLIDATED STATEMENTSOF OPERATIONS AND COMPREHENSIVE LOSS UNAUDITED Three Months Ended Six Months Ended December 31, December 31, December 31, December 31, REVENUE $ - $ - $ - $ - OPERATING EXPENSES Exploration expenses Research and development expenses - - Office and general Stock based compensation - - - Management fees Consulting fees Professional fees OPERATING LOSS ) OTHER EXPENSE Change in the fair value of warranty liability ) ) NET LOSS $ ) $ ) $ ) $ ) NET LOSS PER COMMON SHARE - BASIC $ $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING- BASIC COMPREHENSIVE LOSS Net loss $ ) $ ) $ ) $ ) Foreign currency translation adjustment 34 - 34 - TOTAL COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these financial statements. Table of Contents F-2 AMERICANGRAPHITE TECHNOLOGIES INC. CONSOLIDATED STATEMENTS OF CASH FLOWS UNAUDITED Six Months ended December 31, OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by Stock-based compensation - Change in the fair value of warrant liability ) Changes in operating assets and liabilities: Increase in accounts payable and accrued liabilities ) Increase in accounts payable – related party Increase in prepaid expenses - ) NET CASH USED IN OPERATING ACTIVITIES ) ) FINANCING ACTIVITIES Proceeds from sale of common stock - NET CASH PROVIDED BY FINANCING ACTIVITIES - Effect of foreign exchange on transactions 34 - NET INCREASE (DECREASE) IN CASH ) CASH BEGINNING OF PERIOD CASH, END OF PERIOD $ $ Supplemental cash flow information and noncash financing activities: Cash paid for interest $ - $ - Cash paid for income taxes $ - $ - Non-cash transactions Stock based compensation $ - $ The accompanying notes are an integral part of these financial statements. Table of Contents F-3 AMERICANGRAPHITE TECHNOLOGIES INC. Notes to Consolidated Financial Statements (Unaudited) NOTE 1 – NATURE OF OPERTIONS AND BASIS OF PRESENTATION American Graphite Technologies Inc. (Formerly Green & Quality Home Life, Inc.) (the “Company”)is a start-up enterprise and has incurred losses since inception totaling $1,549,554. The Company was incorporated on June 1, 2010 in the State of Nevada and established a fiscal year end at June 30. The Company was originally organized to offer a portfolio of products and services to provide solutions for every family to automate domestic activities, making them less time consuming, easy to manage and leveraging the quality of life of every member of a family. On May 23, 2012, Rick Walchuk, acquired a total of 12,000,000 pre-forward split shares of the Company’s common stock from Fabio Alexandre Narita, the Company’s former director and officer, in a private transaction for an aggregate total of $350,000. The funds used for this share purchase were Mr. Walchuk’s personal funds. Mr. Walchuk’s 12,000,000 shares amounted to approximately 98% of the Company’s then currently issued and outstanding common stock.This transaction effected a change in control of the Company.With the change in control of the Company management determined to abandon the original business plan and has determined to enter into the business of exploration and development of mining projects and technology related to graphite and grapheme. As part of the sale of his shares Mr. Narita agreed to extinguish all debts owed to him by the Company. Also on May 23, 2012, Fabio Alexandre Narita resigned as a director, President, Chief Executive Officer, Chief Financial Officer, Secretary and Treasurer of the Company. In connection with the resignation of Mr. Narita, Rick Walchuk was appointed President, Chief Executive Officer, Chief Financial Officer, Principal Accounting Officer, Treasurer, Secretary and a director. On December 13, 2013, the Board of Directors of the Company appointed Con Evan Anast to the Board of Directors of the Company and elected him Secretary of the Company, having received the resignation of Mr. Walchuk as Company Secretary. On June 11, 2012, the Company’s Board of Directors unanimously approved the following items: 1. an amendment to the Company’s Articles of Incorporation to change its name to “American Graphite Technologies Inc.” (the “Name Change”); 2. an amendment to the Articles of Incorporation to increase our authorized capital from 75,000,000 to 200,000,000 shares of common stock, $0.001 par value; and 3. an authorization by the Board of Directors to effect a forward split of the Company’s common stock, par value $0.001 per share at an exchange ratio of one hundred and twenty-five (125) for one (1) and to file such amendments as may be required with the requisite regulatory bodies to effect the Forward Split, so that every one (1) outstanding share of Common Stock before the forward split shall represent one hundred and twenty-five (125) shares of common stock after the forward split. On June 11, 2012, our majority stockholder executed written consent in lieu of a special meeting approving the Amendments. Pursuant to these actions to be undertaken by the Company, Mr. Walchuk returned a total of 11,640,000 pre-forward split shares of common stock which were cancelled by the Company and returned to treasury. Effective July 18, 2012, in accordance with approval from the Financial Industry Regulatory Authority (“FINRA”), the Company changed its name from Green & Quality Home Life, Inc. to American Graphite Technologies Inc. and increased its authorized capital from 75,000,000 to 200,000,000 shares of common stock, par value of $0.001. In addition, the Compan’s issued and outstanding shares of common stock increased from 619,500 to 77,437,500 shares of common stock, par value of $0.001 on the basis of a 125:1 forward split of the Company’s issued and outstanding shares of common stock. The forward split has been retroactively applied to all shares and per share figures in these financial statements. Table of Contents F-4 AMERICANGRAPHITE TECHNOLOGIES INC. Notes to Consolidated Financial Statements (Unaudited) NOTE 1 – NATURE OF OPERTIONS AND BASIS OF PRESENTATION (continued) On October 16, 2014, the Company incorporated a wholly owned subsidiary, 9311-2571 Québec Inc. in order to stake additional mineral claims in the Province of Quebec. Going Concern The Company’s financial statements are prepared in accordance with generally accepted accounting principles applicable to a going concern. This contemplates the realization of assets and the liquidation of liabilities in the normal course of business. Currently, the Company does not have material assets aside from cash andprepaid expenses, nor does it have operations or a source of revenue sufficient to cover its operating costs.While there are sufficient funds to carry out the current operations of the Company, with no revenue generating operations there remains substantial doubt about our ability to continue as a going concern. As at December 31, 2014, the Company has an accumulated deficit of $1,549,554. While the Company presently has cash on hand, the Company may be dependent upon the raising of additional capital through placement of its common stock in order to fully implement its business plan, or merge with an operating company. There can be no assurance that the Company will be successful in either situation in order to continue as a going concern. The ability of the Company to continue as a going concern is dependent on attaining profitable operations, accordingly there remains substantial doubt as to the Company’s ability to continue as a going concern. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts, or amount and classification of liabilities that might cause results from this uncertainty. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principle of Consolidation These consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary, 311-2571 Québec Inc.All intercompany balances and transactions have been eliminated in consolidation. Cash and Cash Equivalents For purposes of the statement of cash flows, the Company considers highly liquid financial instruments purchased with a maturity of three months or less to be cash equivalents. Use of Estimates and Assumptions Preparation of the financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. Warrants The Company accounts for common stock warrants in accordance with applicable accounting guidance provided in ASC Topic 815“Derivatives and Hedging – Contracts in Entity’s Own Equity”(ASC Topic 815), as either derivative liabilities or as equity instruments depending on the specific terms of the warrant agreement.The Company classifies derivative warrant liabilities on the balance sheet as a current liability, which is revalued at each balance sheet date, subsequent to the initial issuance.The Company uses the Monte Carlo Options Lattice model, depending on the applicable terms of the warrant agreement, to value the derivative warrant liabilities.Changes in the fair value of the warrants are reflected in the statement of operations as “Change in the fair value of warrant liability.”See,Note 6 – financial agreement – (3) Securities Purchase Agreement, for a detailed description of our accounting for derivative warrant liabilities. Table of Contents F-5 AMERICAN GRAPHITE TECHNOLOGIES INC. Notes to Consolidated Financial Statements (Unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Income Taxes The Company accounts for income taxes in accordance with accounting guidance now codified as FASB ASC Topic 740, “Income Taxes,” which requires that the Company recognize deferred tax liabilities and assets based on the differences between the financial statement carrying amounts and the tax bases of assets and liabilities, using enacted tax rates in effect in the years the differences are expected to reverse. Deferred income tax benefit (expense) results from the change in net deferred tax assets or deferred tax liabilities. A valuation allowance is recorded when it is more likely than not that some or all deferred tax assets will not be realized.Accounting guidance now codified as FASB ASC Topic 740-20, “Income Tax – Intra-period Tax Allocation,” clarifies the accounting for uncertainties in income taxes recognized in accordance with FASB ASC Topic 740-20 by prescribing guidance for the recognition, de-recognition and measurement in financial statements of income tax positions taken in previously filed tax returns or tax positions expected to be taken in tax returns, including a decision whether to file or not to file in a particular jurisdiction. FASB ASC Topic 740-20 requires that any liability created for unrecognized tax benefits is disclosed. The application of FASB ASC Topic 740-20 may also affect the tax bases of assets and liabilities and therefore may change or create deferred tax liabilities or assets. Net Loss per Share Basic loss per share includes no dilution and is computed by dividing loss available to common stockholders by the weighted average number of common shares outstanding for the period. Diluted earnings (loss) per share is computed by dividing net income (loss) by the weighted average number of shares of common stock, common stock equivalents and potentially dilutive securities outstanding during the period. The Company had the following potential common stock equivalents at December 31, 2014: Warrants Since the Company reflected a net loss in the three and six month periods ended December 31, 2014 and 2013, respectively, the effect of considering any common stock equivalents, if outstanding, would have been anti-dilutive. A separate computation of diluted earnings (loss) per share is not presented. Fair Value of Financial Instruments Fair value estimates discussed herein are based upon certain market assumptions and pertinent information available to management as of December 31, 2014 and 2013. The respective carrying value of certain on-balance-sheet financial instruments approximated their fair values. These financial instruments include cash, prepaid expenses and accounts payable. Fair values were assumed to approximate carrying values for cash and payables because they are short term in nature and their carrying amounts approximate fair values or they are payable on demand. Level 1: The preferred inputs to valuation efforts are “quoted prices in active markets for identical assets or liabilities,” with the caveat that the reporting entity must have access to that market. Information at this level is based on direct observations of transactions involving the same assets and liabilities, not assumptions, and thus offers superior reliability. However, relatively few items, especially physical assets, actually trade in active markets. Level 2: FASB acknowledged that active markets for identical assets and liabilities are relatively uncommon and, even when they do exist, they may be too thin to provide reliable information. To deal with this shortage of direct data, the board provided a second level of inputs that can be applied in three situations. Table of Contents F-6 AMERICAN GRAPHITE TECHNOLOGIES INC. Notes to Consolidated Financial Statements (Unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Fair Value of Financial Instruments (continued) Level 3: If inputs from levels 1 and 2 are not available, FASB acknowledges that fair value measures of many assets and liabilities are less precise. The board describes Level 3 inputs as “unobservable,” and limits their use by saying they “shall be used to measure fair value to the extent that observable inputs are not available.” This category allows “for situations in which there is little, if any, market activity for the asset or liability at the measurement date”. Earlier in the standard, FASB explains that “observable inputs” are gathered from sources other than the reporting company and that they are expected to reflect assumptions made by market participants. As set forth in the Statement of Financial Accounting Standard No.820-10-35-37Fair Value in Financial Instruments(previously and herein referenced as “157”) to increase consistency, a fair value hierarchy was developed to rank the reliability of inputs that reflect assumptions, used as a basis for determining fair value. FAS 157 emphasizes that valuation techniques (income, market, and cost) used to measure the fair value of an asset or liability should maximize the use of observable inputs, that is, inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. The FAS 157 accounting standard requires companies use actual market data, when available or models, when unavailable. A quoted price in an active market provides the most reliable evidence of fair value and shall be used to measure fair value whenever available, except when it might not represent fair value at the measurement date. When using models, FAS 157 provides guidance on appropriate valuation techniques and addresses the inherent valuation issue of risk. A fair value measurement should include an adjustment for risk if market participants would include one in pricing the related asset or liability, even if the adjustment is difficult to determine. The Company analyzed the derivative financial instruments, in accordance with EITF 07-05 and FAS 133. EITF 07-5 is effective for fiscal years beginning after December 15, 2009, and interim periods within those fiscal years. It should be applied to outstanding instruments as of the beginning of the fiscal year in which it is adopted. Any adjustment would be recognized in the opening balance of retained earnings. The objective of EITF 07-5 is to provide guidance for determining whether an equity-linked financial instrument is indexed to an entity’s own stock. This determination is needed for a scope exception under Paragraph 11(a) of FAS 133 which would enable a derivative instrument to be accounted for under the accrual method. The classification of a non-derivative instrument that falls within the scope of EITF 00-19 “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock” also hinges on whether the instrument is indexed to an entity’s own stock. A nonderivative instrument that is not indexed to an entity’s own stock cannot be classified as equity and must be accounted for as a liability. The EITF reached a consensus that would establish a two-step approach in determining whether an instrument or embedded feature is indexed to an entity’s own stock. First, the instrument's contingent exercise provisions, if any, must be evaluated, followed by an evaluation of the instrument's settlement provisions. Derivative financial instruments should be recorded as liabilities in the consolidated balance sheet and measured at fair value. For purposes of this engagement and report, we utilized fair value as the basis for formulating our opinion which has been defined by the Financial Accounting Standards Board (“FASB”) as “the amount for which an asset (or liability) could be exchanged in a current transaction between knowledgeable, unrelated willing parties when neither party is acting under compulsion”. The FASB has provided guidance that its definition of fair value is consistent with the definition of fair market value in IRS Rev. Rule 59-60. In determining the fair value of the derivatives we assumed that the Company’s business would be conducted as a going concern. These derivative liabilities will need to be marked-to-market each quarter with the change in fair value recorded in the income statement. The FASB and IRS have provided guidance that its definition of fair value is consistent with the definition of fair market value in IRS Rev. Rule 59-60. Our opinion of Fair Value relied on a “value in use” or “going concern” premise. To properly apply this fair value standard, we gave consideration to the Holder’s intentions regarding whether or not the Securities purchased were to be held, sold, or abandoned. Our analysis also reflects assumptions that would be made by market participants if these market participants were to buy or sell each identified asset on an individual basis. Table of Contents F-7 AMERICAN GRAPHITE TECHNOLOGIES INC. Notes to Consolidated Financial Statements (Unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Fair Value of Financial Instruments (continued) The Warrants issued with debt contain derivatives and require accounting under FAS 133 until exercised or expired. The derivative liability is marked to market each subsequent reporting period. The following table summarizes the components of the derivate liabilities: Warrant liability: December 31, June 30, March 14, September 9, 4,000,000 common stock purchase agreement dated September 9, 2013* $
